J-S19008-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ANTHONY BRASWELL                           :
                                               :
                       Appellant               :   No. 1904 EDA 2021

            Appeal from the PCRA Order Entered September 10, 2021
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0006710-2011


BEFORE:      PANELLA, P.J., OLSON, J., and STEVENS, P.J.E.*

MEMORANDUM BY PANELLA, P.J.:                           FILED AUGUST 23, 2022

        Anthony Braswell appeals from the order dismissing, without a hearing,

his petition for relief filed pursuant to the Post Conviction Relief Act (“PCRA”),

see 42 Pa.C.S.A. §§ 9541-9546. On appeal, Braswell asserts trial counsel’s

ineffectiveness and the trial court’s decision to not appoint him new counsel

prior to trial. After careful review, we affirm.

        In May 2011, Victim noticed a ten-dollar bill laying in the middle of the

street in Philadelphia. See N.T., Waiver Trial, 11/19/12, at 11-12. Victim

picked up the money and continued shopping with her daughter for about two

hours before returning to the area and visiting her cousin’s house. See id. at

12-13. Braswell approached Victim as she and her daughter were standing


____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S19008-22


outside and demanded Victim return his money. See id. at 14. Victim replied

that she did not have any money and sent her daughter inside the home with

her purse. See id. at 15. Braswell continued to demand money, and when

Victim refused, Braswell stabbed Victim in the abdomen.1 See id. at 16-17.

        Following a bench trial, Braswell was convicted of aggravated assault,

possession of an instrument of crime, simple assault, recklessly endangering

another person.2 The trial court sentenced Braswell to an aggregate term of

25 to 50 years in prison, followed by 7 years of probation. Braswell filed a

post-sentence motion challenging the sufficiency and weight of the evidence,

which the trial court denied. On direct appeal, this Court affirmed the

judgment of sentence. See Commonwealth v. Braswell, 118 A.3d 452,

2928 EDA 2013 (Pa. Super. filed Jan. 23, 2015) (unpublished memorandum).

The Pennsylvania Supreme Court denied Braswell’s petition for allowance of

appeal.

        On October 15, 2016, Braswell filed a timely, pro se PCRA petition. The

PCRA court appointed Braswell counsel, who filed an amended PCRA petition

on his behalf. The Commonwealth filed a motion to dismiss the PCRA petition.




____________________________________________


1As a result of the stabbing, Victim had to undergo emergency and voluntary
surgeries requiring 36 staples. See N.T., Waiver Trial, 11/19/12, at 17-18.
Victim testified that she is physically unable to shop or do laundry by herself,
and she cannot lift over 50 pounds. See id. at 18-19.

2   See 18 Pa.C.S.A. §§ 2702, 907, 2701, 2705.

                                           -2-
J-S19008-22


After issuing appropriate notice under Pa.R.Crim.P. 907, the PCRA court

dismissed Braswell’s petition. This timely appeal followed.

      Our appellate review of the PCRA court’s denial of Braswell’s petition “is

limited to examining whether the PCRA court’s findings of fact are supported

by the record, and whether its conclusions of law are free from legal error.”

Commonwealth v. Koehler, 36 A.3d 121, 131 (Pa. Super. 2012) (citation

omitted). Further, there is no absolute right to an evidentiary hearing, and the

decision to deny a hearing is within the PCRA court’s discretion. See

Commonwealth v. Maddrey, 205 A.3d 323, 327 (Pa. Super. 2019). “[T]he

PCRA court may decline to hold a hearing if the petitioner’s claim is patently

frivolous and has no support either in the record or other evidence.”

Commonwealth v. Hand, 252 A.3d 1159, 1165 (Pa. Super. 2021) (citation

and quotation marks omitted).

      On appeal, Braswell raises several ineffective assistance of counsel

claims and argues the PCRA court erred by dismissing his PCRA petition

without a hearing. Preliminarily, we presume that counsel is effective, and the

appellant bears the burden of proving otherwise. See Commonwealth v.

Bennett, 57 A.3d 1185, 1195 (Pa. 2012). In order to overcome this

presumption, an appellant must demonstrate the following:

      (1) the underlying legal claim is of arguable merit; (2) counsel’s
      action or inaction lacked any objectively reasonable basis
      designed to effectuate his client’s interest; and (3) prejudice, to
      the effect that there was a reasonable probability of a different
      outcome if not for counsel’s error. The PCRA court may deny an


                                     -3-
J-S19008-22


      ineffectiveness claim if the petitioner’s evidence fails to meet a
      single one of these prongs.

Commonwealth v. Franklin, 990 A.2d 795, 797 (Pa. Super. 2010) (citations

omitted).

      First, Braswell claims his trial counsel was ineffective for advising him

to proceed to a bench trial. See Appellant’s Brief at 14. According to Braswell,

counsel did not properly advise Braswell that he would be foregoing certain

rights or that he would not receive leniency in sentencing in exchange for

waiving his right to a jury trial. See id.

      Criminal defendants have a constitutional right to a jury trial; however,

the right may be knowingly and voluntarily waived. See Commonwealth v.

Houck, 948 A.2d 780, 787 (Pa. 2008). Further, “lawyers have an obligation

to their clients in conjunction with the waiver of basic rights, including the

waiver of a jury….” Commonwealth v. Mallory, 941 A.2d 686, 698 (Pa.

2008). In particular, a defendant must be             aware of the      following

requirements: 1) the jury must be chosen from members of the community;

2) the defendant is entitled to participate in jury selection; and 3) a jury

verdict must be unanimous. See id.

       In order to succeed on his claim of ineffectiveness, Braswell must

establish that counsel interfered with his decision to waive a jury trial, or that

counsel’s advice was so unreasonable that Braswell’s waiver could not have

been knowing and intelligent. See Mallory, 941 A.2d at 701. Additionally, to

establish prejudice, Braswell “must show that his understanding of the []

                                       -4-
J-S19008-22


waiver was constitutionally impaired by his lawyer’s deficient performance, as

well as proof that he would have elected a jury but for his lawyer’s

performance.” Id. at 702.

      We presume that Braswell was aware of what he was doing when he

entered his guilty plea. See Commonwealth v. Culsoir, 209 A.3d 433, 437

(Pa. Super. 2019). Consequently, he is bound by statements he made during

his guilty plea colloquy and may not successfully assert any claims that

contradict those statements. See id.

      Here, Braswell does not explicitly contend that he would have proceeded

to a jury trial but for counsel’s alleged errors. Instead, he includes only a

cursory statement that the prejudice he suffered is obvious.

      Braswell’s argument is both deficient and belied by the record. During

the waiver colloquy, the trial court confirmed Braswell’s understanding of his

right to a jury trial through the three required areas of inquiry. See N.T.,

Waiver Trial, 11/19/12, at 8. Braswell also affirmed that he had not been

threatened in any way or promised anything in exchange for giving up his jury

trial rights. See id. at 8-9. As Braswell cannot now contradict those

statements, he has failed to establish that his waiver was unknowing or

involuntary as a result of counsel’s performance, nor has he established that

he was prejudiced such that he would have opted for a jury trial absent

counsel’s purported errors. Therefore, he is not entitled to relief on this claim.




                                      -5-
J-S19008-22


       Next, Braswell challenges the effectiveness of counsel’s representation

during the sentencing hearing. See Appellant’s Brief at 15. According to

Braswell, counsel failed to present certain mitigating evidence at sentencing.

See id. at 16. Braswell also claims counsel failed to challenge the application

of his two prior convictions in Maryland toward Pennsylvania’s “three strikes”

law. See id.

       Braswell’s claim is severely underdeveloped and includes only bald

assertions; it is also wholly unsupported by citation to and discussion of

relevant case law. When an appellant cites no authority to support an

argument, “this Court is inclined to believe there is none.” Commonwealth

v. Reyes-Rodriguez, 111 A.3d 775, 781 (Pa. Super. 2015) (citing Pa.R.A.P.

2119(a), which requires appellant to discuss and cite pertinent authorities).

Accordingly, this claim is waived.3

       Braswell also contends that trial counsel was ineffective for failing to

investigate and interview Raven Anderson as a defense witness. See

Appellant’s Brief at 17. According to Braswell, “Anderson would testify that the




____________________________________________


3 Moreover, contrary to Braswell’s assertion, the trial court was, in fact, fully
aware of Braswell’s mental health history. See N.T., Sentencing, 1/8/13, at 2
(wherein the trial court stated it reviewed Braswell’s presentence investigation
report and mental health evaluation and made them part of the record).
Counsel also conveyed that she had reviewed Braswell’s prior convictions in
Maryland and concluded they qualified as prior convictions for purposes of
Pennsylvania’s “three strikes” law. See id. at 7-8. In his brief, Braswell fails
to provide any argument concerning why they should not qualify.

                                           -6-
J-S19008-22


[V]ictim and the Commonwealth’s witnesses were drug dealers and had

threatened [Braswell] in the past.” Id.

       To establish his claim of ineffectiveness based on counsel’s failure to call

a potential witness, Braswell was required to plead several basic details

supporting his claim:

       (1) the witness existed; (2) the witness was available to testify
       for the defense; (3) counsel knew of, or should have known of,
       the existence of the witness; (4) the witness was willing to testify
       for the defense; and (5) the absence of the testimony of the
       witness was so prejudicial as to have denied the defendant a fair
       trial.

Commonwealth v. Sneed, 45 A.3d 1096, 1108-09 (Pa. 2012) (citation

omitted). Additionally, “[a] failure to call a witness is not per se ineffective

assistance of counsel[,] for such decision usually involves matters of trial

strategy.” Id. at 1109 (citation omitted).

       Braswell provides no more than cursory allegations concerning each of

the above requirements.4 While Braswell claims he provided trial counsel with

Anderson’s contact information, he did not attach an affidavit from Anderson

to his PCRA petition, amended PCRA petition, or his appellate brief. See

Commonwealth v. O’Bidos, 849 A.2d 243, 250 (Pa. Super. 2004) (stating



____________________________________________


4  We note that the information regarding this witness is absent from either
Braswell initial, pro se petition or in his counseled, amended petition. Rather,
it is supplied in PCRA counsel’s memorandum of law attached to the amended
petition. We further note that neither the amended petition nor the attached
memorandum of law contained a verification signed by Braswell. See
Pa.R.Crim.P. 901(B).

                                           -7-
J-S19008-22


that “ineffectiveness for failing to call a witness will not be found where a

defendant fails to provide affidavits from the alleged witnesses indicating

availability and willingness to cooperate with the defense.”) (citation omitted).

Moreover, Braswell has failed to support his argument with citation to and

discussion of any pertinent authorities; this claim is therefore waived. See

Pa.R.A.P. 2119(a); Reyes-Rodriguez, supra.

      Finally, Braswell avers the trial court erred by declining his request to

postpone his trial and to appoint him new counsel. See Appellant’s Brief at

18.

      Here, prior to the start of the bench trial, Braswell stated he wished to

postpone trial and obtain new court-appointed counsel. See N.T., 11/19/12,

at 4. Braswell expressed his belief and “general feeling” that trial counsel was

not advancing his best interests. See id. at 5-6. Braswell did not raise this

issue before this Court on direct appeal despite being represented by new

counsel. Because Braswell had the opportunity to raise this claim on direct

appeal but failed to do so, his final claim is waived. See 42 Pa.C.S.A. § 9544(b)

(stating that “an issue is waived if the petitioner could have raised it but failed

to do so before trial, at trial, during unitary review, on appeal or in a prior

state postconviction proceeding.”); see also Commonwealth v. Lambert,

797 A.2d 232, 240 (Pa. 2001) (concluding that ten of PCRA appellant’s issues

were waived because they could have been raised on direct appeal).




                                       -8-
J-S19008-22


     Without clear argument from Braswell identifying any facts still at issue,

we cannot conclude the denial of an evidentiary hearing was an abuse of the

PCRA court’s discretion. Based upon the foregoing, we affirm the order

dismissing Braswell’s PCRA petition.

     Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/23/2022




                                       -9-